676 S.E.2d 475 (2009)
JOHNSON
v.
SCHULTZ, et al.
No. 75A09.
Supreme Court of North Carolina.
April 16, 2009.
James K. Pendergrass, Jr., Raleigh, for Schultz, et al.
Gordon C. Woodruff, Smithfield, for Johnson.
Katherine Jean, Raleigh, David R. Johnson, Deputy Counsel, for NC State Bar.
Robert B. McNeill, Charlotte, for NCLTA.
The following order has been entered on the motion filed on the 14th day of April 2009 by NCLTA for leave to file Amicus Curiae Brief:
"Motion Allowed. Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i). By order of the Court in conference this the 16th day of April 2009."